Exhibit 10.1

Employee

 

 

 

QUALSTAR CORPORATION

 

RESTRICTED STOCK UNIT AGREEMENT

 

 

 

 

 

--------------------------------------------------------------------------------

 

Employee

 

QUALSTAR CORPORATION 2017 STOCK OPTION AND Incentive Plan

Notice Of RESTRICTED STOCK UNIT Grant

 

You have been granted the following Restricted Stock Units (“RSUs”) for shares
of common stock, no par value per share (“Common Stock”), of Qualstar
Corporation (the “Company”):

 

Name of Recipient:

Steven N. Bronson

   

Total Number of RSUs:

For 50,000 shares of Common Stock

   

Value of Stock on Grant Date:

$5.30

   

Grant Date:

October 29, 2019

   

Vesting Schedule:

 

 

 

For each of the fiscal years ended December 31, 2019 and December 31, 2020, RSUs
for 25,000 shares of the Company’s Common Stock shall vest and become issuable
subject to the Company’s achievement of financial and performance objectives for
the applicable fiscal year established by the Compensation Committee of the
Company’s Board of Directors. Whether recipient’s RSUs for the applicable fiscal
year become vested and issuable shall be determined solely in the discretion of
the Compensation Committee, or if such committee does not then exist at the time
of determination, the Company’s Board of Directors (excluding Executive).
Subject to Sections 9.7(b) and 9.7(d) of that certain Employment Agreement
entered into on April 13, 2019 by and between the Company and Steven N. Bronson
(as the same may be amended, restated or supplemented from time to time, the
“Employment Agreement”), any such RSUs shall not be earned by or vest in
recipient until the date such number, if any, is determined by the Compensation
Committee.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs are granted under and governed by the terms
and conditions of the Qualstar Corporation 2017 Stock Option and Incentive Plan
(a copy of which has been provided to you) and the Restricted Stock Unit
Agreement, which is attached hereto, both of which are made a part of this
document.

 

Recipient:     Qualstar Corporation                               By: /s/ Steven
Bronson     By: /s/ Lounanne Negrete   Name: Steven Bronson     Its: Chief
Financial Officer   Date: October 29, 2019     Date: October 29, 2019  

 

 

--------------------------------------------------------------------------------

 

Employee

QUALSTAR CORPORATION

 

2017 STOCK OPTION AND INCENTIVE PLAN

 

Restricted Stock Unit Agreement

 

1.       Terms. Unless provided otherwise in the Notice of Restricted Stock Unit
Grant (“Notice of Grant”), the following standard terms and conditions
(“Standard Terms”) apply to Restricted Stock Units (“RSUs”) granted to you under
the Qualstar Corporation 2017 Stock Option and Incentive Plan (the “2017 Plan”).
Your Notice of Grant, these Standard Terms, the 2017 Plan and that certain
Employment Agreement entered into on April 13, 2019 by and between the Company
and Steven N. Bronson (as the same may be amended, restated or supplemented from
time to time, the “Employment Agreement”), constitute the entire understanding
between you and the Company. Capitalized and other terms used herein without
definition shall have the meanings ascribed thereto in the 2017 Plan.

 

2.       Vesting of RSUs.

 

(a)     Provided that you continuously provide Service (as defined below) to the
Company from the Grant Date specified in the Notice of Grant through each
vesting date specified in the Notice of Grant, the RSUs shall vest and be
converted into the right to receive the number of shares of Common Stock
specified on the Notice of Grant with respect to such vesting date, except as
otherwise provided in these Standard Terms. If a vesting date falls on a weekend
or any other day on which The Nasdaq Stock Market (“NASDAQ”) is not open,
affected RSUs shall vest on the next following NASDAQ business day.

 

(b)     RSUs will vest to the extent provided in and in accordance with the
terms of the Notice of Grant and these Standard Terms. Upon termination of your
Service for any reason, any unvested RSUs (after giving effect to any
acceleration of vesting resulting from such termination of Service) will be
cancelled.

 

(c)     For the purposes of these Standard Terms, the term “Service” means
service to the Company or any of its Subsidiaries as an employee, Non-Employee
Director or Consultant.

 

3.       Conversion into Common Stock.

 

(a)     Shares of Common Stock will be issued or become free of restrictions as
soon as practicable following vesting of the RSUs, provided that you have
satisfied your tax withholding obligations as specified under Section 8 of these
Standard Terms and you have completed, signed and returned any documents and
taken any additional action that the Administrator deems appropriate to enable
it to accomplish the delivery of the shares of Common Stock. The shares of
Common Stock will be issued in your name (or may be issued to your executor or
personal representative, in the event of your death or disablement), and may be
effected by recording shares on the stock records of the Company or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Administrator. In no event will the
Company be obligated to issue a fractional share.

 

 

--------------------------------------------------------------------------------

 

Employee

(b)     Notwithstanding the foregoing, (i) the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Administrator
determines that the conversion of an RSU or the delivery of shares hereunder
would violate any federal, state or other applicable laws and/or may issue
shares subject to any restrictive legends that, as determined by the Company’s
counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.

 

(c)     The number of shares of Common Stock into which RSUs convert as
specified in the Notice of Grant shall be adjusted for stock splits and similar
matters as specified in and pursuant to the 2017 Plan.

 

4.       Change in Control. In the event there occurs a Change in Control (as
defined in the Employment Agreement) with respect to the Company that results in
the termination of recipient’s employment for Good Reason (as defined in the
Employment Agreement) or without Cause (as defined in the Employment Agreement)
within one hundred eighty (180) days after the effective date of the Change in
Control and subject to the conditions specified in the Employment Agreement,
then all RSUs issued to you hereunder but not yet vested as of the Separation
Date (as defined in the Employment Agreement) shall immediately fully vest and
be earned.

 

5.       Leaves of Absence. For any purpose under these Standard Terms, your
Service shall be deemed to continue while you are on a bona fide leave of
absence, to the extent required by applicable law. To the extent applicable law
does not require such a leave to be deemed to continue your Service such Service
shall be deemed to continue if, and only if, expressly provided in writing by
the Administrator.

 

6.       Termination of Service.

 

(a)     Upon your voluntary termination of your Employment Agreement pursuant to
Section 9.1 thereof, all unvested RSUs shall be cancelled on the Separation
Date.

 

(b)     In the event your employment is terminated by the Company for Cause (as
defined in the Employment Agreement), all unvested RSUs shall be cancelled on
the Separation Date.

 

(c)     If your employment is terminated by you for Good Reason pursuant to
Section 9.5 of the Employment Agreement, or by the Company without Cause
pursuant to Section 9.6 of the Employment Agreement, then, subject to the terms
and conditions of the Employment Agreement, all RSUs issued to you by the
Company but not yet vested as of the Separation Date shall immediately fully
vest and be earned.

 

7.     Death and Disability.

 

If your Employment Agreement is terminated due to your death or Disability (as
defined in the Employment Agreement) pursuant to Sections 9.2 or 9.3 thereof,
then all RSUs issued to you by the Company but not yet vested as of the
Separation Date shall immediately fully vest and be earned as of the Separation
Date provided that you satisfy the conditions for Severance in Section 9.7(d) of
the Employment Agreement.

 

2

--------------------------------------------------------------------------------

 

Employee

8.     Tax Withholding.

 

(a)     To the extent required by applicable federal, state or other law, you
shall make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of vesting of an RSU and, if
applicable, any sale of shares of Common Stock. The Company shall not be
required to issue or lift any restrictions on shares of Common Stock or to
recognize any purported transfer of shares of Common Stock until such
obligations are satisfied. The Administrator may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to you upon vesting of the RSUs, or to the extent
permitted by the Administrator, by tendering shares of Common Stock previously
acquired.

 

(b)     You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Administrator or the
Company takes or any transaction pursuant to this Section 8 with respect to any
tax withholding obligations that arise in connection with your RSUs. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of
your RSUs or the subsequent sale of any of the shares of Common Stock underlying
your RSUs that vest. The Company does not commit and is under no obligation to
administer the 2017 Plan in a manner that reduces or eliminates your tax
liability.

 

9.       Transferability; Rights as a Stockholder.

 

(a)     Unless otherwise provided by the Administrator, each RSU shall be
transferable only:

 

(i)     pursuant to your will or upon your death to your beneficiaries;

 

(ii)     by gift to your Immediate Family (defined below), corporations whose
only shareholders are you or members of your Immediate Family, partnerships
whose only partners are you or members of your Immediate Family, limited
liability companies whose only members are you or members of your Immediate
Family, or trusts established solely for the benefit of you or members of your
Immediate Family;

 

(iii)     by gift to a foundation in which you and/or members of your Immediate
Family control the management of the foundation’s assets; or

 

(iv)     for charitable donations;

 

provided that such permitted assignee shall be bound by and subject to all of
the terms and conditions of the Notice of Grant, these Standard Terms and the
2017 Plan relating to the transferred RSUs and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided, further,
that you shall remain bound by the terms and conditions of the Notice of Grant,
these Standard Terms and the 2017 Plan.

 

3

--------------------------------------------------------------------------------

 

Employee

(b)     For purposes of these Standard Terms, “Immediate Family” is defined as
your spouse or domestic partner, children, grandchildren (including any adopted
and step children or grandchildren), parents, grandparents or siblings. Any
purported assignment, transfer or encumbrance that does not qualify under
Section 9(a) above shall be void and unenforceable against the Company. Any RSU
transferred by you pursuant to this section shall not be transferable by the
recipient except by will or the laws of descent and distribution. The
transferability of RSUs is subject to any applicable laws of your country of
residence or employment.

 

(c)     You will have the rights of a stockholder only after shares of Common
Stock have been issued to you following vesting of your RSUs and satisfaction of
all other conditions to the issuance of those shares as set forth in these
Standard Terms and the Employment Agreement. RSUs shall not entitle you to any
rights of a holder of Common Stock and there are no voting or dividend rights
with respect to your RSUs. RSUs shall remain terminable pursuant to these
Standard Terms at all times until they vest and convert into shares. As a
condition to having the right to receive shares of Common Stock pursuant to your
RSUs, you acknowledge that unvested RSUs shall have no value for purposes of any
aspect of your Service relationship with the Company.

 

10.     Disputes. Any question concerning the interpretation of these Standard
Terms, your Notice of Grant, the RSUs or the 2017 Plan, any adjustments required
to be made thereunder, and any controversy that may arise under the Standard
Terms, your Notice of Grant, the RSUs or the 2017 Plan shall be determined by
the Administrator (including any person(s) to whom the Administrator has
delegated its authority) in its sole and absolute discretion. Such decision by
the Administrator shall be final and binding unless determined to have been
arbitrary and capricious.

 

11.     Amendments. The 2017 Plan and RSUs may be amended or altered by the
Administrator to the extent provided in the 2017 Plan and in the Employment
Agreement.

 

12.     Other Matters.

 

(a)     Except as set forth in the Employment Agreement, any prior agreements,
commitments or negotiations concerning the RSUs are superseded by these Standard
Terms and your Notice of Grant. You hereby acknowledge that a copy of the 2017
Plan has been made available to you. The grant of RSUs to you in any one year,
or at any time, does not obligate the Company or any Subsidiary to make a grant
in any future year or in any given amount and should not create an expectation
that the Company or any Subsidiary might make a grant in any future year or in
any given amount.

 

(b)     Notwithstanding any other provision of these Standard Terms, if any
changes in the financial or tax accounting rules applicable to the RSUs covered
by these Standard Terms shall occur which, in the sole judgment of the
Administrator, may have an adverse effect on the reported earnings, assets or
liabilities of the Company, the Administrator may, in its sole discretion,
modify these Standard Terms or cancel and cause a forfeiture with respect to any
unvested RSUs at the time of such determination.

 

4

--------------------------------------------------------------------------------

 

Employee

(c)     Nothing contained in these Standard Terms creates or implies an
employment contract or term of employment upon which you may rely.

 

(d)     Notwithstanding any provision of these Standard Terms, the Notice of
Grant or the 2017 Plan to the contrary, if, at the time of your termination of
employment with the Company, you are a “specified employee” as defined in
Section 409A of the Code, and one or more of the payments or benefits received
or to be received by you pursuant to the RSUs would constitute deferred
compensation subject to Section 409A, no such payment or benefit will be
provided under the RSUs until the earliest of (A) the date which is six (6)
months after your “separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of your death or “disability” (as such term is used in Section
409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Company (as such term is used in Section
409A(a)(2)(A)(v) of the Code). The provisions of this Section 12(d) shall only
apply to the extent required to avoid your incurrence of any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the RSUs would cause
you to incur any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, the Administrator may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code.

 

(e)     Notwithstanding any provision of these Standard Terms, the Notice of
Grant or the 2017 Plan to the contrary, if the Company determines, based upon
the advice of the tax advisors for the Company, that part or all of the
consideration, compensation or benefits to be paid to you pursuant to the RSUs
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to you under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
2.99 times your “base amount,” as defined in Section 280G(b)(3) of the Code (the
“Base Amount”), the amounts constituting “parachute payments” which would
otherwise be payable to you or for your benefit shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Base Amount
(the “Reduced Amount”). In the event of a reduction of the payments that would
otherwise be paid to you, then the Company may elect which and how much of any
particular entitlement shall be eliminated or reduced and shall notify you
promptly of such election; provided, however, that the aggregate reduction shall
be no more than as set forth in the preceding sentence of this Section 12(e).
Within ten (10) days following such election, the Company shall pay you such
amounts as are then due pursuant to the RSUs and shall pay you in the future
such amounts as become due pursuant to the RSUs. As a result of the uncertainty
in the application of Section 280G of the Code at the time of a determination
hereunder, it is possible that payments will be made by the Company which should
not have been made (“Overpayment”) or that additional payments which are not
made by the Company pursuant to this Section 12(e) should have been made
(“Underpayment”). In the event of a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations or tax law, that an Overpayment has
been made, any such Overpayment shall be treated for all purposes as a loan to
you that you shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. In the event of a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company to you or
for your benefit, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.

 

5

--------------------------------------------------------------------------------

 

Employee

(f)     Because these Standard Terms relate to terms and conditions under which
you may be issued shares of Common Stock, an essential term of these Standard
Terms is that it shall be governed by the laws of the State of California,
without regard to choice of law principles of California or other jurisdictions.
Any action, suit, or proceeding relating to these Standard Terms or the RSUs
granted hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.

 

(g)     Copies of the Company’s Annual Report to Stockholders for its latest
fiscal year and the Company’s latest quarterly report are available, without
charge, at the Company’s business office.

 

(h)     Any notice required by these Standard Terms shall be given in writing
and shall be deemed effective upon personal delivery or upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid. Notice shall be addressed to you at the address set forth in the
records of the Company. Notice shall be addressed to the Company at:

 

Qualstar Corporation

1267 Flynn Road

Camarillo, CA 93012

Attention: Administrator

 

6

 